Kincheloe, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
*579It is stipulated and agreed by and between counsel as follows:
That the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of England, for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States is six ($6.00) dollars per set, plus extra charge for cases at one ($1.00) dollar per case as invoiced.
That the proper basis of appraisal of the merchandise herein is the export value.
That there was no higher foreign value for the merchandise herein at the time of exportation.
That the above mentioned reappraisemént appeal may be submitted for decision upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is $6 per set, plus extra charge for cases at $1 per case as invoiced.
Judgment will be rendered accordingly.